


Exhibit 10.27

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT TO REPURCHASE DOCUMENTS

 

THIS OMNIBUS AMENDMENT TO REPURCHASE DOCUMENTS, dated as of April 13, 2012 (this
“Omnibus Amendment”), is entered into by and among NRFC WF LOAN, LLC, as seller
(together with its permitted successors and assigns in such capacity, the
“Seller”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as buyer (together with its
successors and assigns, in such capacity, the “Buyer”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as custodian (together with its successors and assigns, in
such capacity, the “Custodian”), and as acknowledged and agreed by WELLS FARGO
BANK, NATIONAL ASSOCIATION, as servicer (together with its successors and
assigns, in such capacity, the “Servicer”), the Guarantor and the Pledgor. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Repurchase Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of November 22, 2011 (as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time, the “Repurchase Agreement”);

 

WHEREAS, Seller, Buyer and Custodian are parties to that certain Custodial
Agreement, dated as of November 22, 2011 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Custodial Agreement”);

 

WHEREAS, Seller, Buyer and Servicer are parties to that certain Servicing
Agreement, dated as of November 22, 2011 (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Servicing Agreement”); and

 

WHEREAS, the parties hereto desire to make certain amendments and modifications
to the Repurchase Agreement, the Custodial Agreement and the Servicing
Agreement.

 

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Section 1.                                          Amendments to Repurchase
Agreement.

 

(a)                                 The following definitions in Article II of
the Repurchase Agreement are amended and restated in its entirety as follows:

 

““Accepted Servicing Practices”:  With respect to any Purchased Asset, the
commercial mortgage servicing practices of prudent financial or mortgage lending
institutions that service Assets of the same Class as such Purchased Asset in
the jurisdiction where the related Underlying Mortgaged Property is located or,
so long as Wells is the Servicer, as otherwise defined in the Servicing
Agreement.”

 

““Asset”:  Any Whole Loan or Participation Interest, the Underlying Mortgaged
Property for which is included in the categories for Types of Mortgaged
Property, or any other asset approved by Buyer in its sole and absolute
discretion, but excluding any real property acquired by Seller through
foreclosure or deed in lieu of foreclosure, distressed debt or any Equity
Interest issued by a special purpose entity organized to issue collateralized
debt or loan obligations.”

 

--------------------------------------------------------------------------------


 

““Credit Event”:  The determination by Buyer that any of the following events or
any similar event, occurrence or condition has occurred with respect to a
Purchased Asset: (a) the deterioration in value of any Purchased Asset, the
Underlying Mortgage Loan or any Underlying Mortgaged Property relating to any
Purchased Asset, (b) any decline in the Net Income or Net Cash Flow of any
Purchased Asset or any Underlying Mortgaged Property related thereto, (c) any
deterioration in the operations, property, assets, business, financial
condition, payment ability, credit quality or prospects of any Underlying
Obligor under any Mortgage Note, (d) the loss of any security interest (or the
priority thereof) with respect to (i) any Purchased Asset or under any of the
Repurchase Documents or (ii) any Underlying Mortgaged Property or other
collateral for any Purchased Asset or under any of the Mortgage Loan Documents
for any Purchased Asset, (e) the failure of any Purchased Asset to qualify for
Bankruptcy Code safe harbor treatment (as more fully described in Article 14
hereof), (f) Seller fails to deliver any reports required under the Repurchase
Documents with respect to any Purchased Asset and Buyer determines that such
failure adversely affects Buyer’s ability to determine the Market Value of such
Purchased Asset, (g) any Representation Breach of a representation made herein
with respect to such Purchased Asset, or any representation made in any Mortgage
Loan Document with respect to such Purchased Asset is not true and correct, in
each case, other than an Approved Representation Exception, (h) a Purchased
Asset is no longer an Eligible Asset, (i) any Purchased Asset with respect to
which Buyer deems a material adverse change has occurred that Buyer deems to
make the Purchased Asset uncollectible on a timely basis, including, but not
limited to, by reason of Underlying Obligor default, an Insolvency Event with
respect to the Underlying Obligor or litigation involving the Purchased Asset or
Underlying Obligor, (j) any Purchased Asset with respect to which Seller has
failed to deliver the Mortgage Note, the Participation Certificate, the other
Mortgage Loan Documents and the other material documents required by the
Custodial Agreement to Custodian for the benefit of Buyer within the time
periods required by the Custodial Agreement or Mortgage Note or other Mortgage
Loan Documents have been released to Seller or Servicer and the same are not
returned within the time periods required by the Custodial Agreement, (k) any
material written information provided by Seller, Guarantor, Pledgor or any
Affiliate of any of the foregoing to Buyer with respect to such Purchased Asset
is untrue in any material respect, (l) any Retained Interest, funding obligation
or any other obligation of any kind with respect to such Purchased Asset has
been transferred to Buyer without its prior written consent, (m) a Purchased
Asset is not repurchased on the related Repurchase Date, (n) Seller is not in
compliance with the Portfolio Debt Yield Test, or (o) any other event,
circumstance, condition or situation determined by Buyer to be a credit event
with respect to or affecting a Purchased Asset or the Underlying Mortgaged
Property for a Purchased Asset.”

 

““Flex Asset”:  A Whole Loan or Participation Interest (other than a
Hotel-Related Asset) that has a PPV of less than or equal to 50% or, if a
Hotel-Related Asset, 45%.  The decision to purchase (and, if Buyer decides to
purchase, the terms and conditions for purchase) of any such Whole Loan or
Participation Interest shall be in the discretion of Buyer and the designation
of any such Whole Loan or Participation Interest as a Flex Asset shall be in the
discretion of Buyer.  Furthermore, in the event an Asset that is initially
characterized as a Flex Asset later satisfies the Required PPV Percentage and
Required Debt Yield Percentage for a Core Asset, Buyer may, in its sole and
absolute discretion, designate any such Asset as a Core Asset, which will be
evidenced by the execution and delivery of a new Confirmation with respect to
such Asset by Buyer and Seller.”

 

““Underlying Mortgaged Property”:  With respect to a Whole Loan, the Mortgaged
Property securing such Whole Loan or, with respect to any Participation
Interest, the Mortgaged Property securing the Underlying Mortgage Loan.”

 

(b)                                 The following definitions are hereby added
to Article II of the Repurchase Agreement in the appropriate alphabetical order:

 

2

--------------------------------------------------------------------------------


 

““Class”:  With respect to an Asset, such Asset’s classification as a Whole Loan
or Participation Interest.”

 

““Participation Agreement”:  With respect to any Participation Interest, any
executed participation agreement, sub–participation agreement, intercreditor
agreement, co-lender agreement, servicing agreement or administrative agreement
or any agreement that is similar to any of the foregoing agreements under which
the Participation Interest is created, evidenced, issued, serviced, administered
and/or guaranteed.”

 

““Participation Interest”:  A participation interest (other than a junior
participation interest) in a performing commercial real estate loan.”

 

““Participation Certificate”:  With respect to any Participation Interest, an
executed certificate, note, instrument or other document representing the
interest, participation interest or sub–participation interest granted under a
Participation Agreement.”

 

““Participation Interest Documents”:  For any Participation Interest, the
Participation Certificate and any co-lender agreements, Participation Agreements
and/or intercreditor agreements or other documents or interest relating to such
Participation Interest.”

 

““Underlying Mortgage Loan”:  With respect to any Participation Interest, the
Mortgage made in respect of the related Underlying Mortgaged Property.”

 

(c)                                  Section 3.01(a) of the Repurchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(a)                           From time to time during the Funding Period, but
not more frequently than twice per calendar week, Seller may request that Buyer
enter into a proposed Transaction by sending Buyer a notice substantially in the
form of Exhibit A (“Transaction Request”) (i) describing the Transaction and
each proposed Asset and any related Underlying Mortgaged Property and other
security therefor in reasonable detail, (ii) transmitting a complete
Underwriting Package for each proposed Asset, and (iii) specifying which (if
any) of the representations and warranties of Seller set forth in this Agreement
(including in Schedule 1 applicable to the Class of such Asset) Seller will be
unable to make with respect to such Asset. Seller shall promptly deliver to
Buyer any supplemental materials requested at any time by Buyer.  Buyer shall
conduct such review of the Underwriting Package and each such Asset as Buyer
determines appropriate.  Buyer shall determine whether or not it is willing to
purchase any or all of the proposed Assets, and if so, on what terms and
conditions.  It is expressly agreed and acknowledged that Buyer is entering into
the Transactions on the basis of all such representations and warranties and on
the completeness and accuracy of the information contained in the applicable
Underwriting Package, and any incompleteness or inaccuracies in the related
Underwriting Package will only be acceptable to Buyer if disclosed in writing to
Buyer by Seller in advance of the related Purchase Date, and then only if Buyer
opts to purchase the related Asset from Seller notwithstanding such
incompleteness and inaccuracies.”

 

(d)                                 Section 3.06(a) and (b) of the Repurchase
Agreement are hereby amended and restated in their entirety as follows:

 

“(a)                           On the Repurchase Date for each Purchased Asset
(or in connection with repayment in full of a Mortgage Note or Participation
Interest, as applicable, by the related Underlying Obligor), Seller shall
transfer to Buyer (or, in connection with repayment in full of a Mortgage Note
or Participation

 

3

--------------------------------------------------------------------------------


 

Interest, as applicable, by the related Underlying Obligor, to Servicer, on
Buyer’s behalf) the Repurchase Price for such Purchased Asset as of the
Repurchase Date, and, so long as no Event of Default has occurred and is
continuing (unless the repurchase of such Asset cures such Event of Default),
Buyer shall transfer to Seller such Purchased Asset whereupon the Transaction
with respect to such Purchased Asset shall terminate.  So long as no Event of
Default has occurred and is continuing, Buyer shall be deemed to have
simultaneously released its security interest in such Purchased Asset, shall
authorize Custodian, in accordance with the terms of the Custodial Agreement, to
release to Seller the Mortgage Loan Documents for such Purchased Asset and, to
the extent any UCC financing statement filed against Seller specifically
identifies such Purchased Asset, Buyer shall deliver an amendment thereto or
termination thereof evidencing the release of such Purchased Asset from Buyer’s
security interest therein.  Any such transfer or release shall be without
recourse to Buyer and without representation or warranty by Buyer, except that
Buyer shall represent to Seller, to the extent that good title was transferred
and assigned by Seller to Buyer hereunder on the related Purchase Date, that
Buyer is the sole owner of such Purchased Asset, free and clear of any other
interests or Liens caused by (i) Buyer’s actions or inactions or, (ii) in the
event Servicer is Wells or an Affiliate of Buyer, the actions or inactions of
Servicer.  The portion of any Release Amount paid in connection with the
repurchase of a Purchased Asset that is in excess of the then current Repurchase
Price of the related Purchased Asset shall be applied to the outstanding
Repurchase Obligations in such manner and order as Buyer may determine.  Any
Income with respect to such Purchased Asset received by Buyer or Waterfall
Account Bank after payment of the Repurchase Price therefor shall be remitted to
Seller.  Notwithstanding the foregoing, on or before the Facility Termination
Date, Seller shall repurchase all Purchased Assets by paying to Buyer the
outstanding Repurchase Price therefor and all other outstanding Repurchase
Obligations.

 

(b)                                 In the event the repurchase of a Purchased
Asset occurs in connection with the full payoff of a Mortgage Note or
Participation Interest, as applicable, by the Underlying Obligor,
notwithstanding anything set forth in Section 5.02 to the contrary, so long as
no Event of Default has occurred and is continuing, Buyer shall remit to Seller
promptly (and, in any event, within two (2) Business Days of Buyer’s receipt of
the related Income from Servicer) any Income remaining from such Purchased Asset
after the payment in full of the related Repurchase Price for the Purchased
Asset being repaid.”

 

(e)                                  The second sentence of Section 7.09 of the
Repurchase Agreement is hereby amended and restated in its entirety as follows:

 

“Each representation and warranty of Seller set forth in the Repurchase
Documents (including in Schedule 1 applicable to the Class of such Purchased
Asset) and each representation and warranty set forth in the Mortgage Loan
Documents with respect to each Purchased Asset is true and correct in all
material respects.”

 

(f)                                   Section 7.15 of the Repurchase Agreement
is hereby amended and restated in its entirety as follows:

 

“An Appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of each Asset and such Appraisal satisfied the
requirements of Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (as amended, modified or replaced from time to time)
(“FIRREA”) and was undertaken consistent with the requirements of the
Interagency Appraisal and Evaluation Guidelines (2010-12) issued December 2010,
as appropriate.”

 

(g)                                  Schedule 1 of the Repurchase Agreement is
amended and restated in its entirety with Appendix 1 attached hereto.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Exhibit B of the Repurchase Agreement is
amended and restated in its entirety with Appendix 2 attached hereto.

 

(i)                                     Exhibit E-1 of the Repurchase Agreement
is amended and restated in its entirety with Appendix 3 attached hereto.

 

Section 2.                                          Amendments to Custodial
Agreement.

 

(a)                                 The following definitions in Section 1.01 of
the Custodial Agreement are amended and restated in its entirety as follows:

 

““Basic Mortgage Asset Documents”:  Means the following original (except as
otherwise permitted in Section 3.01 below), fully executed and complete
documents (in each case together with an original General Assignment, an
original assignment or allonge, as applicable, of each Basic Mortgage Asset
Document, executed in blank (unless an individual assignment is not required by
Section 3.01(d)) and, as applicable, an original assignment, assignment and
assumption agreement or any similar document required by the terms of the
applicable Mortgage Loan Documents to effectuate an assignment of such Asset,
executed by Seller in blank), (a) with respect to any Whole Loan, the Mortgage
Note, the Mortgage, the Assignment of Mortgage, the Assignment of Leases and
Rents, if any, the Assignment of Assignment of Leases and Rents (if applicable),
the Security Agreement (if applicable), and, as applicable, the Pledge
Agreement, the stock, certificates or other instruments representing Pledged
Stock and any related stock, certificate or other similar power and (b) with
respect to any Participation Interest, the Participation Interest Documents.”

 

““Security Agreement”:  With respect to any Asset, any contract, instrument or
other document or agreement granting security for repayment thereof (other than
the related Mortgage, Mortgage Note, Participation Certificate or any other
promissory note or certificate) executed by the Borrower and/or other Persons,
which security may be in the form of a pledge agreement, guaranty, or account
control agreement or any agreement substantially similar to the foregoing.”

 

(b)                                 The following definitions are hereby added
to Section 1.01 of the Custodial Agreement in the appropriate alphabetical
order:

 

““Pooling and Servicing Agreements”:  Any and all pooling and servicing
agreements, trust agreements, indentures, administrative or other agreements
governing servicing and other matters entered into in connection with or
affecting a Purchased Asset, as such agreements are amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.”

 

(c)                                  Section 3.01 of the Custodial Agreement is
hereby amended and restated in its entirety as follows:

 

“Seller shall deliver to Custodian a Mortgage Asset File Checklist along with
the following Mortgage Loan Documents pertaining to each Purchased Asset in
accordance with the required delivery times set forth in Section 3.02 (each such
Purchased Asset shall also be identified in the related Seller Asset Schedule),
in each case, to the extent that such Mortgage Loan Documents are applicable to
the related Purchased Asset:

 

5

--------------------------------------------------------------------------------


 

(a)                                 With respect to each Whole Loan:

 

(i)                                     the original executed Mortgage Note,
which Mortgage Note shall, (A) if Seller is not the Originator, be endorsed
(either on the face thereof or pursuant to a separate allonge) by the most
recent endorsee prior to Seller or, if none, by the Originator, without
recourse, to the order of Seller and further reflect a complete, unbroken chain
of endorsement from the Originator to Seller, and (B) be accompanied by a
separate allonge pursuant to which Seller has endorsed such Mortgage Note,
without recourse, in blank;

 

(ii)                                  the original of the Mortgage (or a copy of
such Mortgage if the original Mortgage has been delivered for recording but has
not been returned from the applicable recording office), together with (A) the
originals of all intervening assignments thereof, in each case (unless the
document has been sent for recording but has not been returned from the
applicable recording office) with evidence of recording thereon, showing a
complete chain of assignment from the Originator to Seller, and (B) an original
Assignment of Mortgage, in recordable form (except for any missing recording
information with respect to such Mortgage), executed by Seller in blank;

 

(iii)                               the original of the related Assignment of
Leases and Rents if such item is a document separate from the Mortgage (or a
copy of such Assignment of Leases and Rents if the original Assignment of Leases
and Rents has been delivered for recording but has not been returned from the
applicable recording office), together with (A) the originals of all intervening
assignments thereof (if the Assignment of Leases and Rents is separate from the
Mortgage), in each case (unless the document has been sent for recording but has
not been returned from the applicable recording office) with evidence of
recording thereon, showing a complete chain of assignment from the Originator to
Seller, and (B) if the Assignment of Leases and Rents is a document separate
from the Mortgage, an original Assignment of Assignment of Leases and Rents, in
recordable form (except for any missing recording information with respect to
such Assignment of Leases), executed by Seller in blank;

 

(iv)                              the original related Security Agreement (if
such item is a document separate from the Mortgage), together with (A) the
originals of all intervening assignments thereof (if such document is separate
from the Mortgage) showing a complete chain of assignment from the Originator to
Seller, and (B) an original assignment of any related Security Agreement (if
such item is a document separate from the Mortgage), executed by Seller in
blank;

 

(v)                                 the original of each assumption,
modification, consolidation or restatement agreement (or a copy of such
assumption, modification, consolidation or restatement if the original
assumption, modification, consolidation or restatement has been delivered for
recording but has not been returned from the applicable recording office), in
those instances where the terms or provisions of the Mortgage, Mortgage Note or
other loan documents for the subject Asset have been assumed, modified,
consolidated or restated, in each case (unless the particular item has been sent
for recording but has not been returned from the applicable recording office)
with evidence of recording thereon if the instrument being modified, assumed,
consolidated or restated is a recordable document, together with (A) the
originals of all intervening assignments thereof (or a copy of any such
intervening assignments if any such original intervening assignments have been
delivered for recording but have not been returned from the applicable recording
office), in each case (unless the particular item has been sent for recording
but has not been returned by the applicable recording office) with evidence of
recording thereon if the instrument being modified, assumed, consolidated or
restated is a recordable document, showing a complete chain of assignment from
the Originator to Seller, and (B) an original assignment, in

 

6

--------------------------------------------------------------------------------


 

recordable form (if such document is required to be recorded), if applicable,
except for any recording information, executed by Seller in blank;

 

(vi)                              the original of the lender’s title insurance
policy (or, to the extent the same has not been issued yet, a pro–forma title
policy or a marked–up commitment for title insurance, in each case, marked as
binding and countersigned or evidenced as binding by an escrow letter or closing
instructions signed by the applicable title company or agent), which policy
shall include those endorsements obtained by the Originator or Seller and insure
the Originator or Seller and its successors and assigns, together with copies of
all recorded title exception documents affecting the Underlying Mortgaged
Property;

 

(vii)                           a copy of the UCC financing
statement(s) covering (A) the Underlying Obligor’s personal property at the
Underlying Mortgaged Property, and (B) fixtures at the Underlying Mortgaged
Property, and naming the Originator as secured party, together with (1) copies
of all intervening UCC–3 financing statement assignments or amendments, as
applicable, showing a complete chain of all intervening assignments from the
Originator to Seller, in each case with evidence of filing or recording in the
applicable jurisdiction indicated thereon (or a certification of Seller that the
original has been delivered for recording or filing, as applicable, and the same
has not been returned from the applicable filing or recording office) and (2) an
original UCC–3 financing statement assignment or amendment, as applicable, in
form suitable for filing or recording (except for any missing filing or
recording information), disclosing the assignment of each such UCC financing
statement and, if applicable, executed by Seller in blank;

 

(viii)                        originals of each loan agreement, cash management,
blocked account, control and/or lockbox agreement, letter of credit,
environmental indemnity, guaranty, operations and maintenance agreement, reserve
agreement, security agreement, if any, and any other loan or equivalent document
or agreement relating to, affecting, evidencing, guaranteeing, insuring,
securing or constituting the subject Asset (and otherwise not separately
addressed in any other paragraphs of this Section 3.01(a)), together with
(A) the originals of all intervening assignments of each such document or
agreement showing a complete chain of assignment from the Originator to Seller,
and (B) an original assignment of each such document or agreement executed by
Seller in blank;

 

(ix)                              originals of each intercreditor agreement,
co–lender agreement, tri–party agreement or similar agreement among lenders
relating to the subject Asset, if any, together with (A) the originals of all
intervening assignments of each such agreement showing a complete chain of
assignment from the Originator to Seller, and (B) an original assignment of such
agreement executed by Seller in blank;

 

(x)                                 an original or, if unavailable, a copy of
any as–built ALTA/ACSM (or its equivalent) survey of the related Underlying
Mortgaged Property, together with the surveyor’s signed and stamped certificate
thereon certifying the survey to the Originator or Seller and its successors and
assigns;

 

(xi)                              the originals or, if unavailable, copies of
all tenant estoppel certificates delivered in connection with the Asset and
copies of each commercial lease (A) that covers 25% or more of the total square
footage of the related premises and (B) where the rent payable thereunder
represents 25% or more of the gross rental income from the Underlying Mortgaged
Property (each a “Major Tenant Lease”);

 

7

--------------------------------------------------------------------------------


 

(xii)                           the originals of any subordination,
non–disturbance and attornment agreements delivered in connection with the Asset
(“SNDA’s”) with, as applicable, evidence of recording thereon (unless the
original was sent for recording but has not been returned by the applicable
recording office);

 

(xiii)                        the originals or, if unavailable, copies of any
insurance policies and/or certificates thereof required by the terms of the
Mortgage Loan Documents, with evidence that the holder of such Asset is an
additional insured or loss payee, as applicable;

 

(xiv)                       the originals or, if unavailable, copies of any
appraisals delivered in connection with the Asset, in each case, certified to
the Originator or Seller and its successors and assigns;

 

(xv)                          the originals or, if unavailable, copies of
evidence of compliance with zoning laws, if applicable;

 

(xvi)                       the originals or, if unavailable, copies of
environmental reports (including, at a minimum, a duly completed and signed
Phase I environmental report from a reputable firm);

 

(xvii)                    the originals or, if unavailable, copies of any escrow
letters, insured closing letters and/or bailment letters or agreements;

 

(xviii)                 a copy of the property management agreement, if any, for
the Underlying Mortgaged Property;

 

(xix)                       the original assignment and subordination of
property management agreement, if any, together with (A) the originals of all
intervening assignments thereof showing a complete chain of assignment from the
Originator to Seller, and (B) an original assignment of the assignment and
subordination of property management agreement executed by Seller in blank;

 

(xx)                          if applicable, the original assignment of
contracts, permits, licenses and/or other rights, if any, together with (A) the
originals of all intervening assignments thereof showing a complete chain of
assignment from the Originator to Seller, and (B) an original assignment of the
assignment of contracts, permits, licenses and/or other rights executed by
Seller in blank;

 

(xxi)                       copies of all Servicing Agreements, if any;

 

(xxii)                    if applicable, the original of any power of attorney
relating to the subject Asset, executed in blank or executed in favor of the
Originator or Seller and its successors and assigns;

 

(xxiii)                 if the related Underlying Obligor’s interest in the
Underlying Mortgaged Property is a leasehold estate, the originals or, if
unavailable, certified copies of the Ground Lease, together with all amendments
and modifications thereof (with evidence of recording thereon, unless the
original document has been sent for recording but has not been returned by the
applicable recording office), any memorandum of ground lease, all amendments and
modifications thereof (with evidence of recording thereon, unless the original
document has been sent for recording but has not been returned by the applicable
recording office), all Ground Lease estoppel(s) relating to the subject Asset
and all other agreements with the ground lessor and any lender to the ground
lessor;

 

8

--------------------------------------------------------------------------------

 

(xxiv)                if applicable, the original of the related Pledge
Agreement, together with (A) the originals of all intervening assignments
thereof showing a complete chain of assignment from the Originator to Seller,
and (B) an original assignment of such document executed by Seller in blank;

 

(xxv)                   if applicable, each original stock certificate or other
instrument if any, representing the Pledged Stock, together with an undated
original stock, certificate or similar power covering each such stock,
certificate or other instrument, duly executed in blank with, if Buyer so
requests, signature guaranteed;

 

(xxvi)                if applicable, the original UCC–9 Policy (or, to the
extent the same has not been issued yet, a pro–forma UCC–9 Policy marked as
binding and countersigned or evidenced as binding by an escrow letter or closing
instructions signed by the applicable title company or agent) in favor of the
Originator or Seller and its successors and assigns;

 

(xxvii)             with respect to any Pledged Stock or other collateral for an
Asset that is an uncertificated security (as defined in the UCC), a securities
entitlement (as defined in the UCC) or is held in a securities account (as
defined in the UCC), a control agreement executed by the issuer of the Pledged
Stock or other collateral or, as applicable, the securities intermediary (as
defined in the UCC), granting control (as defined in the UCC) to the beneficiary
of the Pledged Stock or other collateral;

 

(xxviii)          if applicable, a copy of the notice to the applicable Person
under the applicable documents that Buyer is a pledgee of the Asset;

 

(xxix)                copies of the Governing Documents of the entities in which
the Pledged Stock represents an equity interest;

 

(xxx)                   if applicable, a copy of the UCC financing
statement(s) covering the Pledged Stock, naming the Originator as secured party,
together with (A) copies of all UCC–3 financing statement assignments or
amendments, as applicable, showing a complete chain of all intervening
assignments from the Originator to Seller, in each case with evidence of filing
or recording, as applicable, in the applicable jurisdiction indicated thereon
(or a certification from Seller that the original has been delivered to a title
company for recording or filing, as applicable, and the same has not been
returned from the applicable filing or recording office), and (B) a copy of a
UCC–3 financing statement assignment or amendment, as applicable, in form
suitable for filing (except for any missing filing information) disclosing the
assignment of each such financing statement and, if applicable, executed by
Seller in blank;

 

(xxxi)                to the extent the Asset involves a construction loan, the
originals of all construction loan documents identified by Seller on the
Mortgage Asset File Checklist (to the extent not separately covered herein),
together with, if applicable, (A) the originals of all intervening assignments
thereof showing a complete chain of assignment from the Originator to Seller and
(B) an original assignment executed by Seller in blank;

 

(xxxii)             for an Asset involving a condominium:

 

(A)                               a copy of the declaration of condominium;

 

(B)                               copies of the Governing Documents of the
condominium association;

 

9

--------------------------------------------------------------------------------


 

(C)                               a copy of the plat or map establishing or
depicting the condominium;

 

(D)                               an original condominium endorsement to the
title policy; and

 

(E)                                such other documents, instruments and
agreements as Buyer may require in its discretion;

 

(xxxiii)          if applicable, the originals of any other agreements,
documents and/or certificates executed in connection with the Asset or
identified on any closing checklist, closing index or the Mortgage Asset File
Checklist, together with (A) the originals of all intervening assignments
thereof showing a complete chain of assignment from the Originator to Seller,
and (B) an original assignment executed by Seller in blank;

 

(xxxiv)         the originals of any additional documents and agreements
required to be added to the Mortgage Asset File by Buyer or pursuant to this
Agreement, the Repurchase Documents or a Confirmation, together with (A) the
originals of all intervening assignments thereof showing a complete chain of
assignment from the Originator to Seller, and (B) an original assignment
executed by Seller in blank;

 

(xxxv)            to the extent applicable, the original related Interest Rate
Protection Agreements, together with (A) the originals of all intervening
assignments thereof showing a complete chain of assignment from the Originator
to Seller, and (B) an original assignment of such document executed by Seller in
blank;

 

(xxxvi)         copies of legal opinions delivered in connection with the
closing of the Asset and any subsequently delivered reliance letters;

 

(xxxvii)      the original of any assignment, assignment and assumption
agreement or any similar document or notice required by the terms of any
Mortgage Loan Documents to effectuate an assignment of such Asset, executed by
Seller in blank;

 

(xxxviii) either an original, fully executed Seller’s Release Letter or an
original, fully executed Warehouse Lender’s Release Letter; and

 

(xxxix)         an original General Assignment executed by Seller in blank.

 

(b)                                 With respect to each Participation Interest:

 

(i)                                     if applicable, the original executed
Participation Certificate (other than a Participation Agreement), which
Participation Certificate shall (A) be endorsed (either on the face thereof or
pursuant to a separate allonge) by the most recent endorsee prior to Seller,
without recourse, to the order of Seller and further reflect a complete,
unbroken chain of endorsement from the Originator to Seller and (B) be
accompanied by a separate allonge pursuant to which Seller has endorsed such
Participation Certificate, without recourse, in blank;

 

(ii)                                  the original related Participation
Agreement, together with (A) the originals of all intervening assignments
thereof, showing a complete chain of assignment from the Originator to Seller,
and (B) an original assignment of the related Participation Agreement, executed
by Seller in blank;

 

10

--------------------------------------------------------------------------------


 

(iii)                               (A) if Seller is the holder of any original
document referred to in Section 3.01(a) (other than the last three (3) clauses
of Section 3.01(a), Seller shall deliver the same to Custodian as part of the
Mortgage Asset File, together with (1) the originals of all intervening
assignments thereof, showing a complete chain of assignment from the Originator
to Seller, and (2) an original assignment of the related document, agreement or
instrument, executed by Seller in blank or (B) if Seller is not the holder of
any such original document referred to in Subsections 3.1(a) (other than the
last three (3) clauses of each applicable Subsection), Seller shall deliver an
original of such document (if it has possession of or has an ability to obtain
possession of an original, or, if not, a copy of such documents) to Custodian as
part of the Mortgage Asset File (together with originals or copies, as
applicable, of all intervening assignments thereof, showing a complete chain of
assignment from the Originator to the holder); provided, however, an assignment
of such documents, instruments and agreement referred in this clause
(iii)(B) from Seller in blank shall not be required;

 

(iv)                              if applicable, a copy of the UCC financing
statement(s) covering the interest of the holder of the Participation Interest
and naming the Originator as secured party, together with (A) copies of all
intervening UCC–3 financing statement assignments or amendments, as applicable,
showing a complete chain of all intervening assignments from the Originator to
Seller, in each case with evidence of filing in the applicable jurisdiction
indicated thereon (or a certification of Seller that the original has been
delivered for filing and the same has not been returned from the applicable
filing office), and (B) an original UCC–3 financing statement assignment or
amendment, as applicable, in form suitable for filing, disclosing the assignment
of each such UCC financing statement and, if applicable, executed by Seller in
blank;

 

(v)                                 as applicable, originals of each loan
agreement, cash management, blocked account, control and/or lockbox agreement,
letter of credit, environmental indemnity, guaranty, reserve agreement, security
agreement, operations and maintenance agreement, intercreditor agreement,
co–lender agreement, tri–party agreement or similar agreement and any other loan
or equivalent document or agreement relating to, affecting, evidencing,
guaranteeing, insuring, securing or constituting the Participation Interest (and
otherwise not separately addressed in any other paragraphs of this Subsection
3.1(b)), together with (A) originals of all intervening assignments of each such
document or agreement showing a complete chain of assignment from the Originator
to Seller and (B) as applicable, an original assignment of each such document or
agreement executed by Seller in blank;

 

(vi)                              a copy of the notice to the applicable Person
under the Participation Agreement that Buyer is a pledgee of the Participation
Interest;

 

(vii)                           the originals of any additional documents and
agreements executed in connection with the Mortgage Asset or identified on any
closing checklist, closing index or the Mortgage Asset File Checklist, together
with (A) the originals of all assignments thereof showing a complete chain of
assignment from the Originator to Seller and (B) as applicable, an original
assignment of such document executed by Seller in blank;

 

(viii)                        copies of all Servicing Agreements and Pooling and
Servicing Agreements, as applicable;

 

(ix)                              as applicable, the original of the related
Interest Rate Protection Agreements, together with (A) the originals of all
intervening assignments thereof showing a complete chain of

 

11

--------------------------------------------------------------------------------


 

assignment from the Originator to Seller and (B) as applicable, an original
assignment of such document executed by Seller in blank;

 

(x)                                 copies of legal opinions delivered in
connection with the closing of the Mortgage Asset and any subsequently delivered
reliance letters;

 

(xi)                              as applicable, the original of any power of
attorney relating to the subject Mortgage Asset executed in blank or executed in
favor of the Originator or Seller, as applicable, together with its successors
and assigns;

 

(xii)                           the originals of any additional documents
required to be added to the Mortgage Asset File by Buyer or pursuant to this
Agreement, the Repurchase Agreement or a Confirmation, together with (A) the
originals of all assignments thereof showing a complete chain of assignment from
the Originator to Seller and (B) as applicable, an assignment executed by Seller
in blank;

 

(xiii)                        the original of any assignment, assignment and
assumption agreement or any similar document or notice required by the terms of
any Mortgage Loan Document to effectuate an assignment of such Mortgage Asset,
executed by Seller in blank;

 

(xiv)                       either an original, fully executed Seller’s Release
Letter or an original, fully executed Warehouse Lender’s Release Letter; and

 

(xv)                          an original General Assignment executed by Seller
in blank.

 

(c)                                  Whenever the term “Mortgage Asset File” is
used in this Agreement to refer to documents actually received by Custodian,
such term shall not be deemed to include such documents and instruments required
to be included therein unless they are actually so received.  Each of the
documents referred to in Section 3.01(a) and (b) above shall be executed by all
relevant Persons.

 

(d)                                 With respect to all Mortgage Asset Files:

 

(i)                                     From time to time, Seller shall forward
to Custodian additional original documents or additional documents evidencing
any assumption, modification, amendment, consolidation, extension, substitution
or restatement of or waiver or consent with respect to a Purchased Asset
approved in accordance with the terms of the Repurchase Documents, and upon
receipt of any such documents and such other documents, Custodian shall hold
such documents and such other documents as Buyer shall request from time to
time.

 

(ii)                                  With respect to any documents that have
been delivered or are being delivered to recording offices for recording and
have not been returned to Seller in time to permit their delivery hereunder at
the time required, in lieu of delivering such original documents, Seller shall
deliver to Custodian a copy thereof certified to be a true and correct copy of
the original delivered to the appropriate recording office, and Seller shall
deliver such original documents, together with any related policy of title
insurance not previously delivered to Custodian (with evidence of recording or
filing, as applicable, thereon or therein, as applicable), promptly after they
are received.

 

(iii)                               Each and every assignment of a Mortgage Loan
Document required hereunder shall be in recordable form if recordation of such
assignment is necessary, desirable or required to be recorded by the terms of
the applicable Mortgage Loan Document, Requirements of Law or

 

12

--------------------------------------------------------------------------------


 

custom in order for such assignment to be effective or to put third parties on
notice of the assignment, or for the assignee to assert its interest therein, to
be recognized as the assignee or owner thereof or to exercise any rights or
remedies or enforce any agreements, obligations, duties or liabilities
thereunder.

 

(iv)                              Unless otherwise indicated herein or approved
by Buyer in its discretion, all Mortgage Loan Documents shall be originals.

 

(e)                                  With respect to assignments to Seller and
by Seller to Buyer of Mortgage Loan Documents other than (i) Assignments of
Mortgage, (ii) Assignments of Leases, (iii) UCC assignments, (iv) allonges or
endorsements to Mortgage Notes, (v) allonges or endorsements to the
Participation Certificates, (vi) the General Assignment, (vii) the assignment,
the assignment and assumption or other similar document(s) (if any) required
under the terms of the Mortgage Loan Documents to effectuate an assignment
thereunder of the Asset by Seller, (viii) assignments of other documents that,
by Requirements of Law or custom, are separately assigned or required to be
separately assigned and (ix) such Mortgage Loan Documents as Buyer may designate
from time to time, Seller may acquire such Mortgage Loan Documents by an
original omnibus or assignment and may assign such Mortgage Loan Documents to
Buyer in blank by an original omnibus assignment.  From time to time, in Buyer’s
reasonable discretion, Buyer may request an original executed assignment in
blank with respect to any Mortgage Loan Document for which an individual
assignment in blank was not previously provided.  For the purposes of assigning
Mortgage Loan Documents to Buyer in blank, forms thereof are attached hereto as
Annex 14 (General Assignment in blank), Annex 15 (form of Allonge), Annex 16
(form of Assignment of Mortgage in blank) and Annex 17 (form of Assignment of
Assignment of Leases and Rents in blank).

 

(d)                                 Section 7.03 of the Custodial Agreement is
hereby amended and restated in its entirety as follows:

 

In the event of any such resignation or removal, Custodian shall promptly
transfer to the Successor Custodian, as directed in writing by Buyer, all the
Mortgage Asset Files and the Mortgage Loan Documents being administered under
this Agreement and, if the endorsements on the Mortgage Notes, the Participation
Certificates, the Assignments of Mortgage, the Assignment of Leases and Rents or
any other documents have been completed in the name of Custodian, Custodian
shall assign and endorse, as applicable, without recourse, all such documents to
the Successor Custodian or as otherwise directed by Buyer.  The cost of the
shipment of the Mortgage Asset Files and the Mortgage Loan Documents arising out
of the resignation of Custodian shall be at the expense of Custodian; provided,
however, that if the sole reason for Custodian’s resignation is due to the
non–payment of the fees and expenses due to it hereunder by Seller, then the
shipment cost of such shipment of the Mortgage Asset Files and the Mortgage Loan
Documents shall be at the expense of Seller.  Seller shall be responsible for
the fees and expenses of the Successor Custodian and the fees and expenses for
endorsing and assigning the Mortgage Notes, the Participation Certificates, the
Assignments of Mortgage, the Assignment of Leases and Rents or any other
documents that have been completed in the name of Custodian to the Successor
Custodian if required pursuant to this Section 7.03.  Custodian’s resignation or
removal shall be effective upon the expiration of the applicable notice period,
and its only duties shall be to maintain custody of the Mortgage Asset Files
until a Successor Custodian is appointed and accepts such appointment as
provided herein and the Mortgage Asset Files are transferred to such Successor
Custodian.  Custodian shall continue to be liable for its acts or omissions that
occurred prior to the appointment and acceptance of a Successor Custodian.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Section 8.01 of the Custodial Agreement is
hereby amended and restated in its entirety as follows:

 

Upon reasonable prior notice to Seller and Custodian, Buyer, Seller and each of
their respective agents, accountants, attorneys and auditors will be permitted
during normal business hours of Custodian to examine, inspect, and make copies
of the Mortgage Asset Files, the Mortgage Loan Documents and any and all
documents, records and other instruments or information in the possession of or
under the control of Custodian relating to any or all of the Purchased Assets. 
All costs and expenses of such inspections shall be paid by the Person on whose
behalf the inspection is performed.

 

(f)                                   In Section 11.06(b), the words “or
Participation Certificate” are added after the words “any missing Mortgage Note”
in each place in which those words appear.

 

(g)                                  Annex 4 of the Custodial Agreement is
amended and restated in its entirety with Appendix 4 attached hereto.

 

(h)                                 Annex 9 of the Custodial Agreement is
amended and restated in its entirety with Appendix 5 attached hereto.

 

(i)                                     Annex 12 of the Custodial Agreement is
amended and restated in its entirety with Appendix 6 attached hereto.

 

(j)                                    Schedule B to Annex 13 of the Custodial
Agreement is amended and restated in its entirety with Appendix 7 attached
hereto.

 

Section 3.                                          Amendment to Servicing
Agreement.

 

The following definition in Section 1.01 of the Servicing Agreement is hereby
amended and restated in its entirety as follows:

 

““Loan”: (a) A mortgage loan, including fixed rate or adjustable rate, secured
by a property, and evidenced by one or more Notes and one or more Mortgages;
(b) a Senior Interest and/or a B Interest; or (c) a Mezz Loan; and that, in each
case, is owned or purchased by the Buyer pursuant to the Master Contract and is
or becomes the subject of this Agreement.  Defined as “Asset” in the Master
Contract.

 

Section 4.                                          Repurchase Documents in Full
Force and Effect as Modified.

 

Except as specifically modified hereby, the Repurchase Documents shall remain in
full force and effect in accordance with their terms and are hereby ratified and
confirmed.  All references to the Repurchase Documents shall be deemed to mean
the Repurchase Documents as modified by this Omnibus Amendment.  This Omnibus
Amendment shall not constitute a novation of the Repurchase Documents, but shall
constitute modifications thereof.  The parties hereto agree to be bound by the
terms and conditions of the Repurchase Documents, as modified by this Omnibus
Amendment, as though such terms and conditions were set forth herein.

 

Section 5.                                          Representations.

 

Seller, Guarantor and Pledgor represent and warrant, as of the date of this
Omnibus Amendment, as follows:

 

14

--------------------------------------------------------------------------------


 

(a)                                 it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified in each jurisdiction necessary to conduct
business as presently conducted;

 

(b)                                 the execution, delivery and performance by
it of this Omnibus Amendment is within its corporate, company or partnership
powers, has been duly authorized and does not contravene (1) its Governing
Documents or its applicable resolutions, (2) any Requirements of Law or (3) any
Contractual Obligation, Indebtedness or Guarantee Obligation;

 

(c)                                  no consent, license, permit, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Omnibus Amendment or the Repurchase Documents;

 

(d)                                 this Omnibus Amendment has been duly
executed and delivered by it;

 

(e)                                  each of this Omnibus Amendment and the
Repurchase Documents constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(f)                                   no Default or Event of Default exists or
will exist after giving effect to this Omnibus Amendment;

 

(g)                                  Neither Seller, Guarantor nor Pledgor has
any defense, offset, counterclaim, abatement, right of rescission or other
claims, actions, causes of action, demands, damages or liabilities of any kind
or nature, in all cases whether legal or equitable, available to Seller,
Guarantor, Pledgor or any other Person with respect to (i) this Omnibus
Amendment, the Repurchase Agreement, the Repurchase Documents or any other
instrument, document and/or agreement described herein or therein, as modified
and amended hereby, (ii) the obligation of Seller to repay the Repurchase
Obligations and other amounts due under the Repurchase Documents or (iii) Buyer
or Buyer’s respective officers, employees, representatives, agents, counsel or
directors arising out of or from or in any way related to or in connection with
the Repurchase Agreement or the Repurchase Documents, including, without
limitation, any action by such Persons, or failure of such Persons to act, under
the Repurchase Agreement or the other Repurchase Documents on or prior to the
date hereof;

 

(h)                                 except as specifically provided in this
Omnibus Amendment, the Repurchase Obligations are not reduced or modified by
this Omnibus Amendment;

 

(i)                                     the representations and warranties of
Seller, Guarantor and Pledgor set forth in the Repurchase Documents are true and
correct in all material respects as of the date hereof; and

 

(j)                                    after giving effect to this Omnibus
Amendment, Seller, Guarantor and Pledgor are in compliance with each of their
covenants set forth in the Repurchase Documents.

 

Section 6.                                          Conditions Precedent;
Covenant.

 

The effectiveness of this Omnibus Amendment is subject to the following
conditions precedent:  (a) delivery to Buyer of this Omnibus Amendment, duly
executed by each of the parties hereto; (b) delivery to Buyer of an opinion from
counsel to Seller with respect the applicability of Bankruptcy Code

 

15

--------------------------------------------------------------------------------


 

safe harbors to Participation Interests, in a form acceptable to Buyer in its
discretion, and (c) delivery to Buyer of such other documents, agreements,
certifications or legal opinions as Buyer may reasonably require.

 

Section 7.                                          Miscellaneous.

 

(a)                                 This Omnibus Amendment may be executed in
any number of counterparts (including by facsimile), and by the different
parties hereto on the same or separate counterparts, each of which shall be
deemed to be an original instrument but all of which together shall constitute
one and the same agreement.

 

(b)                                 The descriptive headings of the various
sections of this Omnibus Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(c)                                  This Omnibus Amendment may not be amended
or otherwise modified, waived or supplemented except as provided in the
Repurchase Agreement.

 

(d)                                 The interpretive provisions of Section 2.02
to the Repurchase Agreement are incorporated herein mutadis mutandis.

 

(e)                                  This Omnibus Amendment (together with the
other Repurchase Documents, as amended hereby) represents the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties.  There are no
unwritten oral agreements between the parties.

 

(f)                                   This Omnibus Amendment and any claim,
controversy or dispute arising under or related to or in connection with this
Omnibus Amendment, the relationship of the parties hereto, and/or the
interpretation and enforcement of the rights and duties of the parties hereto
will be governed by the laws of the State of New York without regard to any
conflicts of law principles other than Section 5-1401 of the New York General
Obligations Law.

 

(g)                                  In consideration of Buyer entering into
this Omnibus Amendment, Seller, Guarantor and Pledgor hereby waive, release and
discharge Buyer and Buyer’s officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises out of or from or in any way relating to or in connection
with the Repurchase Agreement or the Repurchase Documents, including, but not
limited to, any action or failure to act under the Repurchase Agreement or the
other Repurchase Documents on or prior to the date hereof, except, with respect
to any such Person being released hereby, any actions, causes of action, claims,
demands, damage and liabilities arising out of such Person’s gross negligence or
willful misconduct in connection with the Repurchase Agreement or the other
Repurchase Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

SELLER:

 

 

 

NRFC WF LOAN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Chief Operating Officer and Co-President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

Name:

H. Lee Goins III

 

Title:

Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

CUSTODIAN:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Leigh Taylor

 

Name:

Leigh Taylor

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

Acknowledged and Agreed As to Section 3 of this Omnibus Amendment on this 13th
day of
April, 2012

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Servicer

 

 

 

 

By:

/s/ Lisa K. Traylor

 

Name:

Lisa K. Traylor

 

Title:

Managing Director

 

 

S-4

--------------------------------------------------------------------------------


 

Acknowledged and Agreed this 13th day of

 

April, 2012

 

 

 

 

 

NRFC SUB-REIT CORP., a Maryland corporation,

 

as pledgor

 

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Chief Operating Officer and Co-President

 

 

 

 

 

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation, as Guarantor

 

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Chief Operating Officer and Co-President

 

 

 

 

 

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP,

a Delaware limited partnership

 

 

 

By: Northstar Realty Finance Corp., its general partner

 

 

 

 

By:

/s/ Albert Tylis

 

Name:

Albert Tylis

 

Title:

Chief Operating Officer and Co-President

 

 

S-5

--------------------------------------------------------------------------------
